Citation Nr: 9935813	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-10 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased disability evaluation for 
posttraumatic stress disorder (PTSD) currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
December 1970.  The veteran served in Vietnam from November 
1969 to December 1970.  His military occupational specialty 
was basic field artilleryman.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In September 1998, the veteran withdrew his appeal for a 
compensable evaluation for service-connected non-Hodgkin's 
lymphoma and service connection for left wrist ulnar 
neuropathy on the basis of new and material evidence.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.  

2. The PTSD is manifest by impaired insight, obsessional 
rituals that interfere with sleep rest patterns, sleep 
difficulty, depression affecting the ability to function 
independently, appropriately, and effectively; 
suspiciousness; impaired recall of recent events; 
isolation; loneliness; transient suicidal ideation with no 
intent; impaired impulse control; irritability; occasional 
spatial disorientation; panic attacks; occasional neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances to include work or a work-like 
setting; no impairment in thought process or 
communication; and difficulty in establishing and 
maintaining effective or favorable relationships.  

3. The veteran's PTSD is characterized as severe and chronic.  
The most recent global assessment of functioning (GAF) 
score was 50 - serious impairment in social and 
occupational functioning. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 70 percent disability evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
(DC) 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Essentially, the veteran contends that the symptoms of his 
service-connected PTSD warrant a higher evaluation.  

Law and Regulations

The Board finds that the veteran's claim for a higher 
disability evaluation is well-grounded in accordance with 38 
U.S.C.A. § 5107(a), in that the claim is plausible based upon 
the evidence of record and the evidentiary assertions 
provided by the veteran that are within the competence of lay 
party.  See King v. Brown, 5 Vet. App. 19 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999), the Board 
has reviewed the clinical evidence of record pertaining to 
his service-connected PTSD and has found nothing in the 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries, according to the VA Schedule for Rating 
Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4, § 4.1.  Different diagnostic codes (DC) 
identify various disabilities.  See 38 C.F.R. Part 4.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  See 38 C.F.R. § 4.126 
(1999).  

Under Diagnostic Code 9411 for PTSD, a 50 percent disability 
evaluation is warranted for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  To warrant a 70 percent evaluation, it must 
be shown that there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsession rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  When after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  See 38 C.F.R. § 
4.3.  


Factual Background

A scheduled VA re-evaluation for PTSD conducted in December 
1997 reflects that since the last PTSD evaluation in 1994 the 
veteran stopped attending the addictive disorder program and 
had received no further addiction or mental health treatment.  
He lived with his mother, attended church, had frequent 
contact with his son, and had a tentative woman friend.  He 
did small tasks around the house, but could not do anything 
large because of his health problem.  His main activities 
included going to the market and church.  The veteran 
reported depression, poor sleep, anger problems, a lack of 
motivation, suspiciousness, fear, flashbacks of Vietnam 
almost daily, a preoccupation with life in Vietnam, boredom, 
and extreme loneliness.  He reported that he could not 
morally stand having hurt people and felt that this was a 
major dilemma for him.  On examination, the veteran was 
appropriately dressed with good hygiene.  His affect was 
friendly and mildly upbeat.  He was oriented to time, place, 
and person.  There was no impairment of thought process or 
communication.  The veteran reported auditory hallucinations.  
The examiner noted that these were of such a sufficiently 
vague nature that it was hard to state that they were indeed 
hallucinations.  He reported that he heard voices on a daily 
basis.  There was some question as to whether the voices 
belonged to his neighbors.  He denied recent suicidal 
gestures.  The veteran described panic attacks that occur 4 
times a week and obsessive-compulsive behaviors which the 
examiner noted no direct connection to the PTSD symptoms.  
The Axis I diagnoses per the DSM IV criteria included inter 
alia PTSD secondary to Vietnam combat, obsessive-compulsive 
disorder, current alcohol dependence, panic disorder with 
some agoraphobia, and depression related to physical health.  
The Axis V: global assessment of functioning (GAF) score for 
PTSD symptoms was 55-60.  

Other VA outpatient treatment records for the period from 
August 1997 to September 1998 reflect psychiatric evaluations 
and treatment for other conditions.  An October 1997 entry 
reflects inability to discontinue alcohol abuse, history of 
PTSD, and that he has received psychiatric treatment in 
Nevada and California.  He reported that he was depressed.  
Records dated between December 1997 and June 1998 reflect 
PTSD, chronic alcohol, and mild frontal lobe atrophy on CAT 
scan.  An undated statement from R. LaLonde, Readjustment 
Counseling Technician at the Reno Vet Center, reflects that 
in June 1998 the veteran inquired about attending group. 

VA psychiatric notes dated in September 1998 reflect that the 
veteran had been clean and sober for over 90 days, that he 
was experiencing sleeplessness, that he was jumpy, and that 
he gets aggravated with neighbors.  The veteran reported that 
he has tried to handle it on his own, but now requests 
mediation to help with these problems.  The veteran reported 
that his son was always with him and that he lived with his 
mother.  The veteran is attending group and one to one 
counseling at the Vet Center.  On examination, the veteran 
was oriented to time, place, and person.  He was open and 
friendly.  He was appropriately dressed.  His mood was normal 
- anxious.  His thoughts and focus were logical.  He denied 
delusions and paranoid thoughts.  He denied suicidal and 
homicidal ideations.  He denied audiovisual hallucinations.  
The veteran expressed concern about problems in crowds.  He 
felt as though people were looking at him.  He preferred to 
be alone.  He had begun dating his neighbor and things were 
working okay now.  He was concerned about his eating 
patterns.  He occasionally felt sad and became tearful when 
watching television.  He reported that his motivation for 
attending the Vet Center was his son.  He reported feeling 
depressed sometimes but denied suicidal ideations.  He also 
reported that when he is sad, he is able to remember his son 
and push the sadness away.  The Axis I diagnoses included 
alcohol dependence in remission, generalized anxiety 
disorder, and chronic PTSD.  The Axis V diagnosis was 60-65.  

Testimony from the September 1998 personal hearing reflects 
that the veteran's ability to seek work and keep a job are 
virtually non-existent, that his disability is manifest by 
isolation, paranoia, and depression.  He gets a "real cold 
fever" when he is around people.  He gets a "little 
paranoid."  He just stays in the house.  He avoids having a 
relationship with his female friend because she likes "to be 
around crowds."  He believes that his panic attacks are 
brought about by his paranoia.  He has few friends because he 
does not like to go out and do things.  He cannot afford to 
do things.  His family relations are confrontational.  He is 
afraid that if he does not withdraw from the situation he 
could act violently.  A month earlier, he acted in a 
physically aggressive manner toward his sister.  He is 
unemployed.  When he was working he would get all worked up, 
tell [them] to go to hell or something.  When he tries to 
work, he forgets a lot of things.  When in confrontation with 
his "boss," he gets all worked up; he takes off saying he 
is sick or something.  He believes that just about any kind 
of relationship with any other person may lead to a 
confrontation, a panic attack and that a violent action may 
result.  

Other testimony reflects that his son keeps him going and 
that relationship was "doing great."  He has panic attacks 
about 5 times a week.  He has sleep difficulty.  He 
constantly checks the windows at bedtime; he feels like 
something is there.  He suffers night sweats and nightmares 
five out of seven days a week.  He has sleep difficulty and 
medicates with Trazodone.  Leaving the house and going to 
church is disturbing to him.  He forces himself to go to 
church every Sunday and attend one on one Vet Center.  The 
representative related that the veteran is in one on one 
counseling because the group situation is too disturbing.  
One of the best ways he has found to deal with the disability 
is to stay in isolation.  He has gotten lost while driving 
and has become disoriented in the shopping center.  He then 
suffers from actual manifestations of a panic attack.  He 
thinks about suicide but "shake[s] that off" because he 
thinks of his son.  He believes he is depressed.  The 
medications calm him down and have not been increased.  He 
feels emotionally lost not knowing what to do with himself.  
He believes that he cannot become employed and be self-
sufficient.  There are times when he does not change his 
clothes because he is not going anywhere.  He testified that 
he had forced himself to dress that day.  He knows sometimes 
what is right and what is not.  He feels guilty when he makes 
a mistake.  The bills he is responsible for, he handles 
"pretty good." 

The November 1998 VA PTSD examination reflects that the 
examination consisted of a clinical interview and mental 
status observations as well as administration of the Beck 
Depression Inventory and the Mississippi Scale for Combat-
related Post-Traumatic Stress Disorder.  A review of the 
claims file and the most recent volume of his VA medical 
records were available for review.  The veteran reported 
Vietnam nightmares approximately four times a week.  He 
reports that he wears his brain out thinking about his 
Vietnam experiences and obsesses about the U.S. killing 
children in Vietnam.  The examiner noted that he does not 
appear to experience any true flashbacks.  He denied 
anniversary reactions or reactions to such symbolic events as 
Veterans Day or Memorial Day.  The veteran does not appear to 
avoid Vietnam related stimuli and stated that he "love[s] to 
watch war movies."  He appears obsessed with Vietnam, 
particularly with his physical problems, which he thinks are 
related to his experiences in Vietnam.  He has problems with 
recall of recent events.  He has little interest in most 
activities, and spends most of his time sitting and 
ruminating or watching television.  His major outside 
activities are going to church and the Vet Center, although 
he indicated that his neighbor takes him shopping.  He also 
enjoys spending time with his son.  In general, he tends to 
isolate and avoid others, and reported considerable 
discomfort in crowds.  He sees the future as boring with 
nothing to do.  Although improved with medications, he has 
difficult sleep.  He hears voices at night which wake him, 
often in a cold sweat with his heart pounding.  He indicated 
that he is not rested in the morning, which contributes to 
his irritability.  He indicated that other people have 
commented on his irritability.  He is "getting a lot of 
anger."  He was involved in two verbal altercations in the 
previous week.  He reported difficulty with concentration, 
and stated that "I'm in space" when watching television.  
He indicated that his mind is going "100 miles an hour" and 
that he has difficulty focusing on anything for an extended 
period of time.  He reported hypervigilance including 
checking the windows and doors.  When in public, he likes to 
sit where he can see others coming in and going out.  The 
examiner noted that his startle response did not appear 
grossly elevated.  

The examination reflects that the veteran was dressed 
casually but neatly with no grooming deficits noted.  He 
appeared approximately his stated age.  He was alert and 
oriented x 4, and cooperative throughout the evaluation.  His 
affect was broad, stable, and appropriate, and his mood was 
normothymic.  He demonstrated no gross deficits in cognitive 
or memory functioning, and his rate and content of speech 
were within normal limits.  He reported what appeared to be 
auditory hallucinations and some paranoid ideation about 
people looking in his windows, but no other symptoms 
generally associated with psychosis.  He reported transient 
suicidal ideation with no current plan or intent to act on 
the thoughts, and no evidence of homicidal ideation was 
present.  His insight appears very limited, and his judgment 
appears intact.  His PTSD appears to have had a major effect 
on his social functioning, with social avoidance and 
difficulty being in crowds as major problem areas.  The 
effect on his occupational functioning is more questionable, 
since much of his occupational difficulty appears related to 
his physical limitations.  However, his psychological 
problems appear to have contributed to the loss of his last 
job due to difficulty handling the stress of that job.  Much 
of his rumination and obsessional thinking is related to his 
physical problems, which he states are military-related, as 
well as to his experiences in Vietnam.  

The examiner offered that much of his checking behavior, such 
as checking windows and doors, is often shown by Vietnam 
veterans with PTSD.  Because of those factors, he does not 
appear to qualify for a diagnosis of obsessive-compulsive 
disorder.  Similarly, the panic symptoms reported during this 
interview and described as being related to his disturbed 
sleep and nightmares [are related to PTSD], rather than to a 
separate panic disorder.  He also described hearing voices as 
being related to awakening from sleep, and may be related to 
the hypnagogic state upon awakening rather than to any true 
psychotic symptoms.  The veteran has received a variety of 
diagnoses from multiple interviewers.  The examiner noted 
that a review of the veteran's records suggests that he has 
reported different symptoms across evaluations which have 
made consistency in diagnosis difficult.  If the veteran's 
report of having had only two glasses of wine in the past 
five months is accurate, substance abuse is not currently 
contributing to his ongoing symptoms.  

In light of the veteran's past history of sporadic engagement 
in treatment, the examiner concludes that it is questionable 
whether the veteran will be able to benefit significantly 
from therapy, so his prognosis for significant improvement in 
his symptoms is guarded.  The Beck Depression Inventory score 
was 48 indicating an extremely severe range of depression.  
He reported symptoms including boredom and dissatisfaction, 
guilt and self-hatred, self-blame, loss of interest in 
others, inability to work, sleep problems and fatigue, loss 
of libido, irritation, loss of appetite, difficulty in 
decision making, and concern about physical problems.  His 
score at this time is 12 points higher than on his previous 
testing in October 1998.  On the Mississippi Scale, his score 
of 151 is over one standard deviation above the mean for 
Vietnam veterans with PTSD and is considerably above the 
cutoff score of 107 generally used to diagnose PTSD.  The 
Axis I diagnoses include chronic, severe PTSD; alcohol 
dependence in partial remission; and polysubstance abuse in 
remission.  The current GAF score is 50 indicating serious 
impairment in occupational and social functioning.  The 
highest GAF in the past year was 50.  

Analysis

While there are some inconsistencies in the record, for the 
most part, the record is consistent as regards the PTSD 
symptoms to include depression, sleep difficulty, very 
limited insight, impaired impulse control, irritability, 
anger, strained family relations, isolation from others, 
hypervigilance, suspiciousness, difficulty adapting to 
stressful circumstances, difficulty concentrating, impaired 
memory, auditory hallucinations, occasional neglect of his 
appearance and hygiene, and transient suicidal ideation but 
no intent.  The Board also observes that the veteran acted in 
a physically aggressive /threatening manner toward his sister 
in the past year - he was fearful she would have him arrested 
for his behavior.  The Board has considered that the veteran 
has had sporadic engagement in treatment for his symptoms and 
has not been hospitalized.  In that regard, the Board defers 
to the most recent VA opinion which reflects that the 
veteran's insight is impaired and that it is questionable 
that the veteran would benefit significantly from therapy.  
The Axis I diagnoses included chronic, severe PTSD.  The GAF 
score was 50.  Simply, the veteran's PTSD though not 
representative of all the characteristics of a 70 percent 
evaluation, is productive of more than occupational and 
social impairment with reduced reliability and productivity.  
Further, the VA examiner in 1998 concluded that the 
manifestations previously attributed to panic disorder (panic 
attacks 4-5 times a night - cold sweats in crowds) and 
obsessive compulsive disorder (obsessive acts - checking 
windows and keen interest in Vietnam) are but manifestations 
of the veteran's PTSD.  In that regard, the Board resolves 
all doubt as regards the extent of the disability in favor of 
the veteran to find that the disability picture more nearly 
approximates the criteria for the next higher evaluation.  
See 38 C.F.R. §§ 4.3, 4.7.  Thus, the social and industrial 
capabilities are more characteristic of deficiencies in most 
areas as supported by the medical evidence for PTSD to 
warrant a 70 percent disability evaluation for severe psychic 
symptomatology.  See 38 C.F.R. § 4.130, DC 9411.  

Pursuant to 38 C.F.R. § 3.321(b)(1) (1999), an extra-
schedular rating is in order where there exists such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization due exclusively to a service-
connected disability such as to render impractical the 
application of the regular schedular standards.  The test is 
a stringent one for, the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside of the norm of such veteran.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough."  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

According to the pertinent provision, the evidence of record 
reflects not only that the veteran suffers from PTSD, but 
also non-Hodgkin's lymphoma, hemorrhoids, hypertension, 
hypothyroidism, and a neuromuscular disorder of the left 
hand.  The Board notes now that the veteran has been in 
receipt of Social Security Disability benefits since 1994.  
Although, it is unclear from the record whether the benefits 
were granted for psychiatric or physical disability, the VA 
examiner in November 1998 reported no symptoms of PTSD that 
took the veteran out of the norm.  However, it was noted that 
the veteran's "PTSD appears to have had a major effect on 
his social functioning, with social avoidance and difficulty 
being in crowds as major problem areas.  The effect on his 
occupational functioning is more questionable, since much of 
his occupational difficulty appears related to his physical 
limitations."  As such, the Board cannot conclude that 
interference with the veteran's employment has been due 
exclusively to the service-connected PTSD.  Thus, the record 
does not reflect interference with the veteran's employment 
status to a degree greater than that contemplated by the 
regular schedular standards (which are based on the average 
impairment of employment due to loss of working time from 
exacerbations or illness proportionate with the severity of 
the several grades of disability).  See 38 C.F.R. §§ 4.1, 
4.10.  Nor does it reflect frequent periods of 
hospitalization because of the service-connected PTSD.  
Therefore, the record does not present such an exceptional 
case where the currently assigned disability evaluation is 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. at 363 
(noting that the disability evaluation itself is recognition 
that industrial capabilities are impaired).  In the absence 
of factors establishing an exceptional or unusual disability 
picture, the Board determines that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

As the veteran's PTSD is not characterized by total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions, or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name to 
warrant a 100 percent disability evaluation.  See 38 C.F.R. § 
4.130, DC 9411.  Therefore, the Board determines that the 
PTSD is appropriately evaluated as 70 percent disabling.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 70 percent disability evaluation for 
PTSD is granted.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

